          Case: 1:18-cv-07719 Document #: 59 Filed: 12/02/19 Page 1 of 2 PageID #:424




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

Fairly Odd Treasures, LLC                        )
                                                 )
v.                                               )       Case No. 1:18-cv- 7719
                                                 )
THE PARTNERSHIPS and                             )       Judge: Rebecca R. Pallmeyer
UNINCORPORATED ASSOCIATIONS                      )
IDENTIFIED ON SCHEDULE “A,”                      )       Magistrate: Susan E. Cox
                                                 )
                                                 )


                                 SATISFACTION OF JUDGEMENT

            Plaintiff, in accordance with FRCP 60(b)(5), having reached a post-default settlement

agreement with the Doe Defendants listed below:

 Doe        Store Name        Merchant ID
 134        carbonzone        59322c9e7fe24136817cfcc5
      1     ASTV              A23JVMZK994E37
      4     Botrong           A3COWVW4QYNQHE
      5     Coerni            A1GN9WA00XMODK
      8     Guesthome         A3ACZZ6E8UYQPC
     14     KMZ KITCHEN       A3PTS8VA6WFT23
     32     Vovomay           A2MAIJQFNXXOU2
     33     WANG.zhou         A1BACZHFCKX6OK



dismisses them from the suit without prejudice.

Dated this 2nd Day of December, 2019.                    Respectfully submitted,


                                                 By:       s/David Gulbransen/
                                                         David Gulbransen
                                                         Attorney of Record
                                                         Counsel for Plaintiff

                                                         David Gulbransen (#6296646)
                                                         Law Office of David Gulbransen
                                                         805 Lake Street, Suite 172
Case: 1:18-cv-07719 Document #: 59 Filed: 12/02/19 Page 2 of 2 PageID #:424




                                        Oak Park, IL 60302
                                        (312) 361-0825 p.
                                        (312) 873-4377 f.
                                        david@gulbransenlaw.com




                                    2
